                                                                                        Case 1:20-ap-01119-MT      Doc 4 Filed 12/16/20 Entered 12/16/20 11:19:35      Desc
                                                                                                                   Main Document     Page 1 of 2


                                                                                    1     Christopher O. Rivas (SBN 238765)
                                                                                          REED SMITH LLP
                                                                                    2     355 South Grand Avenue, Suite 2900
                                                                                          Los Angeles, CA 90071-1514
                                                                                    3     Telephone:    213 457-8000
                                                                                          Facsimile:    213 457 8080
                                                                                    4
                                                                                          Attorneys for Plaintiff
                                                                                    5     Quicken Loans, LLC (f/k/a Quicken Loans Inc.)

                                                                                    6

                                                                                    7

                                                                                    8                              UNITED STATES BANKRUPTCY COURT
                                                                                    9                                CENTRAL DISTRICT OF CALIFORNIA
                                                                                   10                                 SAN FERNANDO VALLEY DIVISION
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                          In re                                           No.: 1:20-bk-11669-MT
                                                                                   12
REED SMITH LLP




                                                                                          ALEX ASHOD DADOURIAN,                           Adv. No.: 1:20-ap-01119-MT
                                                                                   13
                                                                                                                                          Chapter 13
                                                                                   14                         Debtor.
                                                                                   15                                                     PROOF OF SERVICE OF: SUMMONS
                                                                                                                                          AND NOTICE OF STATUS CONFERENCE
                                                                                   16     QUICKEN LOANS, LLC (F/K/A QUICKEN               IN ADVERSARY PROCEEDING [LBR
                                                                                          LOANS INC.),                                    7004−1], COMPLAINT TO DETERMINE
                                                                                   17                                                     NONDISCHARGEABILITY OF CERTAIN
                                                                                                              Plaintiff,                  DEBTS, AND CHIEF JUDGE MAUREEN
                                                                                   18                                                     TIGHE’S STATUS CONFERENCE
                                                                                                  vs.                                     INSTRUCTIONS
                                                                                   19
                                                                                          ALEX ASHOD DADOURIAN,                           Status Conference
                                                                                   20                                                     Date: February 17, 2021
                                                                                                              Defendant.                  Time: 11:00 a.m.
                                                                                   21                                                     Courtroom: 302
                                                                                                                                          21041 Burbank Blvd
                                                                                   22                                                     Woodland Hills, CA 91367
                                                                                   23                                                     Honorable Maureen Tighe
                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                      –1–
                                                                                                        COMPLAINT TO DETERMINE NONDISCHARGEABILITY OF CERTAIN DEBTS
            Case 1:20-ap-01119-MT                   Doc 4 Filed 12/16/20 Entered 12/16/20 11:19:35                                    Desc
                                                    Main Document     Page 2 of 2



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Reed Smith LLP, 355 South Grand Avenue, Suite 2900, Los Angeles, CA 90071-1514

A true and correct copy of the foregoing document entitled (specify): __________________________________________
 SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY PROCEEDING [LBR 7004í1]
________________________________________________________________________________________________
________________________________________________________________________________________________
 COMPLAINT TO DETERMINE NONDISCHARGEABILITY OF CERTAIN DEBTS
________________________________________________________________________________________________
 CHIEF JUDGE MAUREEN TIGHE’S STATUS CONFERENCE INSTRUCTIONS
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________,
12/16/2020           I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
  Trustee: Elizabeth (SV) F Rojas (TR), cacb_ecf_sv@ch13wla.com
  U.S. Trustee: ustpregion16.wh.ecf@usdoj.gov



                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________,
              12/16/2020        I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.
   Defendant/Debtor: Alex Ashod Dadourian, 17155 Chatsworth Street, Unit 6, Granada Hills, CA 91344
   Defendant/Debtor's Attorney: Kevin T. Simon, Law Offices of Kevin T. Simon APC, 21241 Ventura Blvd., Suite 253,
   Woodland Hills, CA 91364

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

12/16/2020         Christopher O. Rivas                                                        /s/ Christopher O. Rivas
 Date                        Printed Name                                                       Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
